Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.



  Examiner’s Amendment & Reasons of Allowance	


The Status of Claims
Claims 2, 23-24, 26-27, 29-31, 35-36, 38, and 39-40 are pending. 
Claims 2, 23-24, 26-27, 29-31, 35-36, 38, and 39-40 are allowed. 
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
I.	The application has been amended as follows:
	
In claim 29, line 16 on page 4 (amendment dated on 3/21/.22):
The period ” -- . --” is added after the last table at the end of the claim.

In claim 40, line 33 on page 6 (amendment dated on 3/21/.22):
The period ” -- . --” is added after the last table at the end of the claim.



II. The following is an examiner's statement of reasons for allowance:
		
The IDS filed on 7/1/2022 have been reviewed by the examiner.  However, they are unrelated to the claimed invention.
The close prior art to the current invention is Demattei et al (US 2017/0096396 a1). which discloses Cabozantinib malate. However, the prior art does not mention that the carrier in the composition comprises from 50% to 95% polyethyleneglycols (w/w), from 1% to 30% d-a-tocopheryl polyethylene glycol succinate (TPGS, w/w), and from 0.5% to 20% ethanol (w/w) with an interpatient or intrapatient exposure variability of less than 30%, wherein exposure is represented by a pharmacokinetic parameter selected from the group consisting of area under the plasma concentration-time curve (AUCo), maximum observed concentration (Cmax), time of maximum concentration(tmax), apparent terminal elimination rate constent (kei), and apparent terminal elimination half-life calculated as ln(2)/keiti/2. Thus, it would have been unobvious o the skilled artisan in the art over the claimed invention.



 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	7/12/2022